Citation Nr: 0516235	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  00-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for recurrent otitis 
media with a history of perforated tympanic membrane, left 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from a September 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  By a decision 
and remand issued in October 2001, the Board, in pertinent 
part, remanded a claim for a compensable evaluation for 
intermittent otitis media with a history of a perforated 
tympanic membrane of the left ear.  The claim was again 
Remanded in a September 2003 Board decision.  The claim again 
returns to the Board following additional development.  

The veteran requested a hearing before the Board at the RO, 
and the requested Travel Board hearing was conducted in July 
2001.  The veteran was informed, by letter issued by the 
Board in July 2003, that the Board member who had conducted 
the veteran's July 2001 Travel Board hearing was no longer 
employed by the Board, and that he was entitled to another 
Board hearing if he so requested.  38 C.F.R. § 20.707 (2002).  
The veteran was advised that he should respond within 30 days 
if he wished to schedule another hearing before the Board.  
The veteran did not respond.  The Board then issued a 
September 2003 remand pertinent to the issue currently before 
the Board, and may proceed with adjudication of the remainder 
of the veteran's appeal.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  The veteran's service-connected recurrent otitis media 
with a history of perforated tympanic membrane, left ear, is 
manifested by a scar on the left eardrum and subjective 
complaints of ear infections averaging twice per year, 
lasting several days, for which medical care has not been 
required since 1999, when a cerumen impaction was found, but 
there is no medical evidence of any other manifestation.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
service-connected recurrent otitis media with a history of 
perforated tympanic membrane, left ear, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.87a, Diagnostic Codes 6210, 6211 
(2004); 38 C.F.R. § 4.87, Diagnostic Codes 6200-6212 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The veteran's claim for service connection for an increased 
(compensable) evaluation for his service-connected otitis 
media and perforated tympanic membrane, left ear, was 
submitted in 1999, but no final decision has yet been issued.  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA."

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1) (2004).  Second, the RO must inform the 
claimant of the information and evidence VA will seek to 
provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1).  
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  Id.  Finally, 
the RO must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  Id.
 
The Board's October 2001 decision discussed the VCAA in 
detail.  The Remand portion of that decision advised the 
veteran at length of the evidence which might be relevant to 
substantiate his claim.  

By a letter dated in January 2002, the RO notified the 
appellant of the evidence required to substantiate his claim, 
and advised the veteran generally of the provisions of the 
VCAA, advised him of VA's duty to assist him to obtain 
evidence, advised him of the actions that had already been 
undertaken on his behalf, and advised him or his 
responsibility to submit or identify evidence.  The January 
2002 letter requested that the veteran submit or identify any 
additional evidence he had pertaining to the claim.  38 
U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The January 2002 letter 
also advised the veteran that he had up to one year to submit 
or identify evidence.  

In April 2003, the RO issued another letter which 
specifically advise the veteran of the enactment of the VCAA, 
notified the veteran of the provisions of the act generally 
and of VA's duty to assist him to obtain evidence and provide 
notice.  The letter specifically identified the types of 
evidence VA could assist the veteran to obtain.  The letter 
also advised the veteran of his responsibility to submit or 
identify evidence, and advised the veteran to tell VA "about 
any additional information or evidence."  The letter again 
advised the veteran that he should submit information or 
evidence within one year from the date of the letter.

Thereafter, VA clinical records from July 1999 were obtained, 
the veteran was afforded VA examination relevant to the claim 
on appeal in February 2003, and private medical evidence 
identified by the veteran was obtained.  That evidence proved 
to be unrelated to the claim on appeal.

A statement of the case (SOC) was issued in April 2003.  The 
Board's September 2003 remand of the claim on appeal notified 
the veteran specifically of the evidence missing which might 
substantiate his claim, including clinical evidence of 
recurrence of otitis media in an active phase.  The Board 
decision advised the veteran that some criteria under 
38 C.F.R. § 4.87, the criteria for evaluation of ear 
diseases, had been revised.

The Appeals Management Center (AMC) advised the veteran, by a 
letter issued in January 2004, that additional development as 
to his claim was being undertaken.  The veteran was afforded 
the opportunity to identify any additional VA or private 
treatment, and the letter specifically advised the veteran of 
the types of evidence VA would assist the veteran to obtain.

In an October 2004 supplemental SOC, the veteran was advised 
of the complete text of the provisions of 38 C.F.R. § 3.159, 
as revised to incorporate and implement the VCAA.  The 
veteran was advised that he had not provided any response to 
the January 2003 request for evidence.  The veteran was 
advised that, if no additional evidence were identified, his 
claim would be decided on the evidence of record.  

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify and 
assist the claimant prior to readjudication of his claim.  
The veteran did receive notice of the VCAA prior to 
readjudication of the claim following the Board's October 
2001 Remand, and again received notification of the 
provisions of the VCAA prior to readjudication of the claim 
following the September 2003 Remand.  Although one year has 
not yet elapsed since the veteran received notice of the 
provisions of 38 C.F.R. § 3.159, in October 2004, the Board 
is not precluded from completing appellate review.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  

It is noted that the decision of the United States Court 
of Appeals for Veterans Claims in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, 
or that an essentially equivalent notification was 
provided.  The Board notes that the veteran did not 
receive notice of the provisions of the VCAA and of the 
criteria for an increased evaluation for his service-
connected disability prior to the initial rating 
decision, because the VCAA had not yet been enacted at 
that time.  

However, the multiple notices provided to the appellant 
subsequent to the enactment of the VCAA, including the 
notices sent following the Board remands of October 2001 
and November 2003, including the full text of 38 C.F.R. 
§ 3.159, have satisfied the duty to notify the veteran 
of each and every provision of the VCAA.  The current 
decision in Pelegrini II noted that a VCAA notice 
consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  As the Board has noted above, the appellant 
has been afforded numerous opportunities to submit 
additional evidence, and notice of the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  
The Board finds that the requirements set forth in 
Pelegrini II have been satisfied. 

To the extent that there is any notice requirement or duty to 
the veteran which has not been technically satisfied during 
the pendency of this claim, it is the Board's opinion that no 
remaining technical defect in the attempt to comply with the 
VCAA would be prejudicial to the veteran.  See Mayfield v. 
Nicholson, No. 02-1077, (U.S. Vet. App. Apr. 14, 2005). 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim at issue here.  

Factual background

By a claim submitted in 1983, the veteran sought service 
connection for hearing loss, left ear.  By a rating decision 
issued in January 1984, the veteran was awarded service 
connection for perforated left eardrum with intermitted 
otitis media, and that disability was evaluated as 
noncompensable.  In 1991, the veteran sought an increased 
(compensable) evaluation, but that claim was denied in a 
January 1992 rating decision.  The noncompensable evaluation 
for left ear otitis media and perforated ear drum remained in 
effect in May 1999 when the veteran submitted the claim 
underlying this appeal.

In June 1999, the veteran had excessive cerumen in both ears.  
In July 1999, the veteran did not complain of any recent ear 
infections.  A cerumen impaction was removed from the left 
tympanic membrane.  The veteran complained of instability 
when turning to the right.  Head shake, head thrust and 
hallpike were negative.  There was no nystagmus spontaneously 
or with lateral gaze.  The examiner concluded that the 
veteran's dizziness was unrelated to his ears. 

During his July 2001 hearing before the Board, the veteran 
testified that he had ear infections a "couple times" each 
year in the left ear.  Each ear infection lasted two to three 
days.  He testified that he treated the infections himself, 
by flushing out his ear and using eardrops.  He indicated 
that there was drainage occasionally.  He testified that he 
did not seek medical treatment for this problem because by 
the time he could get a medical appointment and get in for 
treatment, the problem would be resolved.  He testified that 
he was last treated for the recurrent ear problem at a VA 
facility in 1999.  He testified that he had nausea and 
vertigo related to the left ear problem.  

On VA examination conducted in February 2003, the examiner 
concluded that the veteran's tympanic membrane perforation 
healed.  There was a scar on the left eardrum.  The remainder 
of the examination of the nose and throat was within normal 
limits.  The examiner noted the veteran's history of 
occasional left ear infections.  The examiner noted a 
suspicion that the scarred left ear might reform its 
perforation and then spontaneously heal again, although no 
finding to support that suspicion was present on examination.

The veteran's representative, in arguments submitted in June 
2003 and July 2003 argued that the veteran should have an 
opportunity to seek medical care for his left ear during a 
period when the ear infection or flare-up of tympanic 
membrane perforation was active.  The Board advised the 
veteran, in its September 2003 remand, that such opportunity 
would be afforded.  The veteran was advised, by a January 
2004 letter, that he should submit or identify any additional 
records of clinical treatment.  The veteran has not 
responded.

Analysis

The veteran's disability due to tympanic membrane perforation 
is evaluated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 
6211, the diagnostic code which provides for evaluation of 
perforation of the tympanic membrane.  Under DC 6211, a 
noncompensable evaluation is the only, and therefore the 
maximum, rating available.  Consequently, the veteran is not 
entitled to an increased rating for his disability under DC 
6211.  Therefore, the only way for the veteran to be granted 
a disability rating higher than the current 0 percent is by 
applying an extraschedular rating, or by finding an 
applicable diagnostic code which provides a compensable 
evaluation.  See 38 C.F.R. § 3.321(b) (2004).

The Board has considered whether a compensable evaluation is 
available under any other diagnostic code.  Under DC 6210, 
which provides criteria for evaluating disability due to 
chronic otitis externa, a 10 percent evaluation is available 
for swelling, dry and scaly or serous discharge, and itching, 
requiring frequent and prolonged treatment.  

The preponderance of the clinical evidence, as well as the 
veteran's own testimony before the Board, establishes that 
the veteran has infrequent episodes of otitis media, 
averaging no more than three per year and lasting two or 
three days at a time.  The Board assumes the credibility of 
the veteran's testimony, although the record reflects no 
medical treatment of any left ear problem other than in July 
1999.  The veteran's own testimony establishes that he does 
not meet the criteria for a compensable evaluation under DC 
6210.

The Board further notes that the veteran's representative 
argued that the veteran should have an opportunity to have 
his left ear examined during a period of flare-up of the 
service-connected disability, and the Board's September 2003 
Remand requested that the veteran submit evidence of 
examination when otitis media is in an active phase.  
However, the veteran has not indicated that he has sought 
clinical treatment for the service-connected disability, and 
no further evidence is available to the Board.  Because no 
evidence of an active disease process has been presented, the 
Board concludes that further examination of the veteran is 
not required.

A compensable evaluation may be assigned for occasional 
dizziness due to peripheral vestibular disorder, but there is 
no evidence of medical diagnosis of a peripheral vestibular 
disorder.  The veteran complains of occasional dizziness, but 
this symptom cannot serve as a factual basis for a 
compensable evaluation for the veteran's service-connected 
left ear disability, as the medical provider concluded that 
the veteran's complaints of dizziness were not related to the 
service-connected left ear disability.

The Board notes that 38 C.F.R. § 4.87, the portion of the 
Rating Schedule which includes those diagnostic codes 
applicable to disease of the ear, was revised during the 
pendency of this claim, effective in 2003.  However, the 
specific criteria and schedular evaluations under DCs 6210 
and 6211 were unchanged in any respect.  The Board is unable 
to find any change to 38 C.F.R. § 4.87 which would allow 
application of any other diagnostic code to this claim.  
38 C.F.R. § 4.87, DCs 6200-6212 (2004); 38 C.F.R. § 4.87, DCs 
6200-6212 (1999).  The Board is unable to find any other 
potentially applicable diagnostic code under which a 
compensable evaluation might be available.

The veteran also argued that he was entitled to an increased 
evaluation for his service-connected left ear disability 
because he has ringing in the ears.  As those symptoms have 
been separately evaluated and are compensated under the 
diagnostic code for tinnitus, those symptoms cannot be used 
to support an increased evaluation for left ear otitis media 
with history of perforated tympanic membrane, either on a 
schedular or an extraschedular basis.  

The record is devoid of evidence reflecting that the veteran 
seeks an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  In any event, the record is devoid of evidence 
that there is some impairment due to the veteran's left ear 
otitis media and history of tympanic membrane perforation 
that is not considered in the regular schedular standard.  

In the absence of a claim of entitlement to an extraschedular 
evaluation, and in the absence of evidence of factors 
supporting an extraschedular evaluation, the Board finds that 
the requirements for an extraschedular evaluation for the 
veteran's left ear otitis media with history of left tympanic 
membrane perforation under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met, and remand for consideration 
of such factors is not required.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet App. 218 (1995).


ORDER

The appeal for a compensable evaluation for service-connected 
recurrent left ear otitis media with history of perforated 
tympanic membrane is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


